Filed 6/28/21 P. v. Parker CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                           B303463

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. MA070440)
         v.

KEDRICK DESHAUN PARKER,

         Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Daviann L. Mitchell, Judge. Affirmed.
      Doris M. LeRoy, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Matthew Rodriquez, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Blythe J. Leszkay and Yun
K. Lee, Deputy Attorneys General, for Plaintiff and Respondent.
                _______________________________
       Kedrick Parker appeals from a judgment entered after a
jury found him guilty of human trafficking and pimping an adult
female (A.C.), human trafficking and pimping a minor female
(W.S.), failure to register as a sex offender, and dissuading a
witness (A.C.) from testifying. The trial court sentenced him to
34 years and eight months in prison. He contends the trial erred
(1) in admitting into evidence at trial A.C.’s preliminary hearing,
testimony based on a finding she was unavailable as a witness;
(2) in admitting into evidence at trial for their truth A.C.’s
statements to law enforcement under the spontaneous statement
and forfeiture by wrongdoing hearsay exceptions; (3) not
instructing the jury sua sponte on misdemeanor false
imprisonment, arguing it is a lesser included offense of the
human trafficking count involving A.C.; and (4) in admitting into
evidence at trial testimony from W.S. and a detective regarding
W.S.’s age, over Parker’s objection that the testimony lacked
foundation. We reject Parker’s contentions and affirm the
judgment.
                          BACKGROUND
I.     Procedural History of Case
       An amended information charged Parker with human
trafficking A.C. (Pen. Code, § 236.1, subd. (a); count 1); pimping
A.C. (Pen. Code, § 266h, subd. (a); count 2); pimping W.S., aka
R.C. (Pen. Code, § 266h, subd. (a); count 3); failure to register as
a sex offender (Pen. Code, § 290, subd. (b); count 4); possession of
a firearm by a felon (Pen. Code, § 29800, subd. (a)(1); count 6);1
possession of ammunition by a person prohibited (Pen. Code,




      1   The amended information did not include a count 5.




                                  2
§ 30305, subd. (a)(1); count 7); human trafficking a minor (W.S.)
for a commercial sex act (Pen. Code, § 236.1, subd. (c)(1); count 8);
and dissuading a witness from testifying (Pen. Code, § 136.1,
subd. (a)(1); count 9). The amended information also alleged
Parker had a prior serious felony conviction, a burglary (Pen.
Code, § 459), within the meaning of the “Three Strikes” law (Pen.
Code, §§ 667, subds. (b)-(j) & 1170.12, subd. (b)).
       At Parker’s first trial in July 2018, a jury found him guilty
of dissuading A.C. from testifying (count 9) and found him not
guilty of the firearm and ammunition offenses (counts 6 & 7).
The jury could not reach a verdict on counts 1 through 4 and 8,
and the trial court declared a mistrial as to these counts. On
appeal, Parker does not challenge his conviction for dissuading a
witness.
       The prosecution retried Parker on counts 1 through 4 and 8
in a second trial that commenced in November 2019. As
discussed more fully below in the Discussion section of this
opinion, after holding a due diligence hearing, the trial court
admitted into evidence A.C.’s preliminary hearing testimony
(summarized below), finding she was unavailable as a witness
and the prosecution demonstrated due diligence in attempting to
secure her attendance at trial. The court also admitted into
evidence the entirety of A.C.’s statements to law enforcement
(two recorded interviews, summarized below) under the hearsay
exceptions for spontaneous statements (Evid. Code, § 1240) and
forfeiture by wrongdoing (Evid. Code, § 1390), and as
impeachment of her preliminary hearing testimony.
       Below is a summary of the pertinent facts presented at
Parker’s second trial.




                                 3
II.    Prosecution Case
       A.     Surveillance of Parker
       In 2007, Parker was convicted in Nevada of pandering a
minor, conspiracy to pander a minor, and second degree
kidnapping. As a result of the pandering convictions, he was
required to register as a sex offender in California pursuant to
Penal Code section 290. Between late 2010 and May 2016, he
registered at the sheriff’s station in Lancaster. He often
registered as a transient, indicating he did not have an address to
include on the registration forms. In or about April 2016, a sex
offender registration relief person who worked at the Lancaster
sheriff’s station became suspicious of Parker’s registration
because he did not seem homeless, as he was always well-
groomed and wore what appeared to be expensive clothing and
jewelry. She suspected Parker had violated the statute by failing
to resister an address where he lived. She brought her suspicions
to Los Angeles County Sheriff’s Department Detective Daniel
Gore, a member of the department’s Human Trafficking Bureau,
who would become the lead detective in this case.
       Detective Gore discovered that Parker had two vehicles
registered to him at an apartment in Quartz Hill. The vehicles
were also registered to a woman named Cashmeer Burks, who
was the mother of Parker’s son, as Gore would later learn. Gore
also learned from a postal inspector that Parker received mail at
the same address where the vehicles were registered. Beginning
on April 18, 2016, Gore conducted a five-day surveillance outside
the Quartz Hill apartment. Each night, he observed a black
Jaguar—one of the two vehicles registered to Parker and Burks—
arrive and park in the assigned space for the apartment. He




                                4
could not identify the person who exited the Jaguar at night.
Each morning, he observed Parker leave in the Jaguar.2
      Knowing about Parker’s pandering convictions, Detective
Gore assembled a five-person team from various law enforcement
agencies to conduct a rolling surveillance operation to determine
where Parker went when he left the Quartz Hill apartment each
morning. On June 3, 2016, the team surveilled Parker as he left
the apartment in the Jaguar at about 9:40 a.m. Another man
was driving the Jaguar, and Parker was in the front passenger
seat. They drove to the Sands Motel in Lancaster, a place known
to law enforcement for commercial sex activity. Parker and the
man exited the jaguar, entered the motel, and returned to the
Jaguar with a female later identified as A.C. The team followed
the Jaguar as it entered the 14 Freeway, exited the freeway,
made a stop, and continued onto Highway 58. Believing the
Jaguar was headed to Las Vegas, Nevada, and knowing Parker’s
criminal history of pandering a minor in Nevada, Detective Gore
did not want the Jaguar to cross state lines with the unidentified
female in the backseat. Gore instructed the team members
ahead of him to conduct a traffic stop.
      By the time Detective Gore arrived at the traffic stop, other
team members had detained and handcuffed Parker and his male


      2 Evidence regarding the five-day surveillance, evidence
recovered during a later search of the Quartz Hill apartment, and
Burks’s trial testimony supported Parker’s conviction for failure
to register pursuant to Penal Code section 290, subdivision (b)
(count 4) because he failed to list the Quartz Hill apartment as
his address on his registration form. We need not discuss this
evidence further because it is not germane to the issues on
appeal.




                                 5
companion. Gore approached A.C. She appeared confused and
angry about the traffic stop. She told him she was an adult (she
was in fact 19 years old). He removed her from Parker’s view and
had her sit in the backseat of his unmarked vehicle. Gore told
her about the investigation of Parker, and A.C. began to talk to
him. She appeared scared. She said she was “in fear for her
family,” and Gore did not know what Parker “was capable of.”
She asked Gore to take her away from the scene. To avoid the
appearance that A.C. was a “snitch,” Gore handcuffed her to
make it look like an arrest. A.C. was in on the ruse.
      Just before Detective Gore and A.C. pulled away from the
scene of the traffic stop, Gore began recording his conversation
with her. A.C. was crying at times as they drove to the station.
      B.     A.C.’s statements to law enforcement
      At trial, the prosecutor played for the jury audio recordings
from A.C.’s June 3, 2016 interviews with Detective Gore, which
occurred in the car on the way to the station and at the station.
The prosecutor also provided transcripts of the interviews, which
were admitted into evidence and are included in the record on
appeal.
             1.     Car interview
      As the recording began, A.C. was asking Detective Gore to
recover her belongings from the Jaguar, including her cell
phones. Gore informed another team member that, according to
A.C., Parker had taken her identification and Social Security
card.3 As the discussion regarding A.C.’s belongings continued
among A.C., Gore, and the other team member, A.C. said, “Get

      3 During a search of Parker at the traffic stop, an officer
recovered A.C.’s identification and Social Security card from
inside Parker’s shoe.




                                 6
me out of here.” She was crying as she made the request. She
asked Gore if he had told Parker and his male companion that
she was being arrested. Gore indicated that they (he and A.C.)
would discuss the matter at the station and figure out what to
tell Parker about her situation.
       A.C. inquired about the nature of Parker’s relationship
with the mother of his son (Burks). A.C. asked Gore (1) if Burks
knew what Parker did (presumably a reference to Parker’s
criminal activity); (2) if Gore had seen Parker and Burks together
at the apartment; and (3) if Parker and Burks were “lovey-dovey”
(e.g., holding hands). Later in the interview, A.C. returned to
talking about the nature of Parker’s relationship with Burks, and
she commented, “she [Burks] just couldn’t handle him being a
pimp.”
       A.C. told Detective Gore, “the first time I tried to leave
[date not specified], I just told him [Parker] I couldn’t do this
anymore.”4 She explained that the motel in San Bernardino
where they were staying was raided by the police, and she
decided she wanted to go to Las Vegas. Parker told her he would
not be able to see her anymore if she returned to Las Vegas. A.C.
told Gore that the weekend before this interview, she received a
tattoo with Parker’s first name and a crown.5


      4 At this point in the interview, A.C. did not elaborate on
the nature of the situation she was attempting to leave. It is
clear from the car interview that A.C. and Gore had discussed the
nature of her relationship with Parker before Gore started
recording.
      5Detective Gore testified at trial that it is common for
pimps to have their commercial sex workers tattoo themselves in
the manner in which A.C. was tattooed.




                                7
       A.C. informed Detective Gore that Parker had “another
girl” named Ruby that he picked up and dropped off at an E-Z 8
Motel in Palmdale. According to A.C., Ruby was staying in a
room under Parker’s name. A.C. believed Ruby was 19 years
old.6 A.C. indicated she (A.C.) was the only girl staying in the
room at the Sands Motel (where the law enforcement team began
its rolling surveillance that day). She informed Gore that
management at the Sands Motel knew Parker was a pimp and
that she was a prostitute, but management did not call the police
on them.
       A.C. said she did not know Parker was required to register
as a sex offender. Parker told her he had a pimping and
pandering case that arose because another girl “snitched,” but
the case was closed because the girl “back[ed] out at the last
minute.”
       A.C. informed Detective Gore that Parker had “a girl in
Santa Clarita,” but A.C. did not know where she was staying.
A.C. explained that she (A.C.) was Parker’s “bottom bitch,” and
he did not allow her to be around his other prostitutes because
she became jealous of the other girls, and he did not “want [her]
to burn off his money” by interfering in his relationship with his
other prostitutes.7


      6 Detective Gore would later learn that the girl who called
herself Ruby is actually named W.S. Evidence presented at trial,
over Parker’s objection, demonstrated that W.S. was 16 years old
at the time Parker brought her to the E-Z 8 Motel for commercial
sex work.
      7 During his trial testimony, based on his experience in the
Human Trafficking Bureau, Detective Gore described a “bottom
bitch” as follows: “She’s the number one girl that a pimp has. I




                                8
       A.C. also explained to Detective Gore that she, Parker, and
Parker’s male companion were driving to Las Vegas before the
traffic stop on the day of this interview, because Parker was
“supposed to pick-up [sic] some other girl there out there [sic] in
Vegas” and bring her back to California. According to A.C.,
Parker connected with the girls who worked for him through his
Facebook account.
       Detective Gore asked A.C. how many times Parker had
beaten her (based on their discussion before the recording began),
and she replied, “Don’t get me started.” Responding to Gore’s
inquiry about the reasons Parker beat her, A.C. explained: (1) he
was jealous of her communications with her male friends; (2) she
did not get along with the other women/girls; and (3) he got mad
whenever she tried to leave. A.C. stated that a couple weeks
before this interview, Parker “beat [her] up really bad” in a motel
parking lot. He pulled out her hair, “threw out” her shoulder,
and refused to allow her to go to the hospital for medical care
because she had a black eye. She left with a friend, who drove
her from Palmdale to Union Station in Los Angeles, so she could
return home to Las Vegas. Parker was at Union Station when
she arrived. He said, “ ‘I can’t lose you,’ ” which made her “feel
bad,” and she went back with him.
       A.C. told Detective Gore she was enrolled in college and
had missed two weeks of school. She also indicated she might be
pregnant by Parker, but she did not want to have a baby with a
“pimp” and a “liar.” She said she wanted nothing further to do
with Parker, asserting: “I wanna give you guys the rest of the

guess for better terms, she’s a sergeant at arms. She helps groom
the girls, but she also helps keep them in line, and she is the
right-hand man/woman [sic] to the pimp.”




                                9
information, get you guys out of my hair so I can go back to being
normal.” She told Gore that Parker “ruined [her] life.” She
explained that she quit a “good job” working with autistic
children to be with Parker. She thought they were going to move
into an apartment together that summer, and he was going to tell
Burks about her. He had a good relationship with her family and
did not want them to know he was her pimp; in front of them, he
acted like her boyfriend.
              2.    Station interview
       Once at the station, Detective Gore resumed his recorded
interview of A.C. in a conference room. Gore asked A.C. how she
first met Parker. She explained that she had a boyfriend when
Parker first contacted her through Facebook in or around the
beginning of 2016. Parker knew her ex-boyfriend. After she and
her boyfriend broke up, she and Parker began communicating
more frequently. On March 16, 2016 (two and a half months
before this interview), Parker visited A.C. in Las Vegas where
she lived. They became intimate.
       A.C. stated that initially she “didn’t really catch on” that
Parker was a pimp; the indications were “subliminal.” She
explained that when she was 16 years old, she “was forced into a
situation . . . where [she] had to prostitute.” When Parker “found
out about it,” he indicated, “ ‘Okay. Well, you did it before, you
can do it again.’ ” He asked her to return with him to California
and work for him as a prostitute. She agreed. He did not want
her to work for him in Las Vegas because there was a “crack
down on prostitution in Vegas,” and her family lived in Las
Vegas, and they would likely figure out what she was doing. A.C.
stated her father was a well-known drug and human trafficker,
who would “kill” Parker if he found out Parker was her pimp.




                                10
        When they arrived in California, Parker took her
immediately to a cheap motel and posted an ad for her services
on Backpage.com the same night. He indicated she could “catch
more dates” and they would “have more money” if she stayed at
cheap motels. Parker took all the money she earned from
prostitution—and any other money she happened to have—so she
“wouldn’t have the opportunity to leave.”
        A.C. worked out of several different motels. Parker set the
prices she charged. He also established a code system so he could
monitor the progress of her dates. She texted him the number
one to indicate the date had arrived at the room and “everything
was fine”; the number two to indicate “the tricks are acting-up
[sic]”; and the number three to indicate the date was over, the
customer had left the room, and she had the money. If she texted
the number two, Parker would come to the motel room door.
When she went on a date at a customer’s home, Parker drove her
there and waited outside in the car in case something went
wrong.
        In responding to an inquiry about the amount of sleep she
got, A.C. stated, “ ‘I get to go to sleep when I’m told I can go to
sleep.’ ” She also indicated she “wasn’t allowed to stop” working
for Parker. Whenever she threatened to leave, Parker would
take her phone because he knew she would not leave if she could
not call her family.
        A.C. stated the last time Parker beat her was a couple days
before this interview, and her shoulder, wrist, and head were
hurting. Parker threw her into the bathroom, and the cover of
the toilet broke when she landed. Detective Gore indicated he
noticed a bruise on A.C.’s shoulder, which she confirmed had




                                11
resulted from the incident.8 She explained she was too “scared”
to fight back because whenever she did, Parker would pull her
hair and choke her until it was hard for her to breathe. This
particular altercation arose because Parker did not like the way
A.C. was acting in front of some girls he had brought to the
motel. As his “bottom bitch,” she “wasn’t supposed to act [like]
that.” A.C. described Parker as a “gorilla pimp.”9
       During the time she worked for Parker, A.C. continued to
have a sexual relationship with him. He told her he was no
longer in a relationship with Burks and did not live with her. He
would get angry and hit her when she accused him of living with
Burks. He told her Burks had a boyfriend. He also told her he
lived in his own two-story house.
       A.C. told Detective Gore she knew W.S.—known to her as
Ruby—was 19 years old because she had seen her identification.
She explained, Parker “takes all of our IDs, that’s why I didn’t
have mine.” A.C. first met Ruby the day before this interview,
when they went to a nail shop for a manicure. Another officer,
who was present for some of this interview, asked A.C. if she
believed Ruby would talk to law enforcement. A.C. thought Ruby


      8 At trial, Detective Gore testified he did not notice any
injuries on A.C. during this interviews.
      9 During his trial testimony, Detective Gore described a
“gorilla pimp” as “a type of pimp who uses force[,] fear[,] and
violence to get the girls to work for him or to keep them in line,
keep them from running away.” He described a “Romeo pimp” as
a pimp who uses a romantic relationship and emotional
connection to get his prostitutes to continue to work for him.
Gore opined that Parker’s relationship to A.C. was that of a
Romeo/gorilla pimp.




                                 12
would talk to them if she (A.C.) was present. A.C. indicated Ruby
might be hesitant to talk because Parker told all the “girls” he
would hurt them if he went to jail because they talked to the
police. He told A.C. “he would be forced to hurt [her] and [her]
family” if he ever went to jail because of her. He knew where her
family lived, and he had a key to her apartment in Las Vegas.
       C.    Law enforcement’s rescue of minor W.S. from
             motel
       On June 3, 2016, after Parker’s arrest and A.C.’s
interviews, Detective Gore and his team went to the E-Z 8 Motel,
based on A.C.’s tip about W.S. (aka Ruby). They found W.S. in a
motel room with a customer. She told them she was 19 years old
and gave them a fake name (Ruby C.). After interviewing her at
the station, they released her.
       Sometime later, Detective Gore was notified about a minor
who had run away from a juvenile placement. He viewed a photo
of W.S., the missing minor, and recognized her as Ruby. On
January 11, 2017, after W.S. was located, Gore interviewed her
and confirmed she was a minor.
       W.S. testified at trial. She stated Parker became her pimp
a few days before he was arrested. She was a prostitute before
she met Parker. Her testimony about her relationship with
Parker is not pertinent to the issues on appeal, so we do not
summarize it here. W.S. testified that she was born in January
2000, and she was 16 years old when she was working for Parker
as a prostitute. She told Parker she was 19 years old. She also
testified that she was AWOL from a juvenile placement at the
time of the events at issue in this case.




                               13
      D.     Parker’s jail telephone calls (before
             preliminary hearing)
       At trial, the prosecutor played for the jury audio recordings
of the telephone calls Parker made from jail that are summarized
below. The prosecutor also provided transcripts of the calls,
which were admitted into evidence and are included in the record
on appeal.10
       On June 3, 2016, shortly after he was taken into custody,
Parker called Burks from jail. Burks told him she had seen
messages on Facebook that A.C. had written about her
relationship with Parker. He told Burks he had sex with A.C. a
couple times and lied to A.C. about wanting to be in a
relationship with her, “for the money to keep flowing” and “to
keep her going.” He added, “I had to play her . . . all the way to
the left to get what I wanted.” He described his sexual
relationship with A.C. as an “initiation,” designed to “to get to
[her] mind, body, and soul,” so he could get her to do everything
he needed her to do. He assured Burks his relationship with A.C.
was “nothing personal.” He said A.C. was lying about being
pregnant. He also said he became angry with A.C. when she had
his name tattooed on her body. He told Burks he tried to “get rid
of” A.C., but she “would not let [him] get rid of her.” In referring
to A.C., Parker said: “She’s the only one working for me.”



      10 The prosecutor also presented these calls as evidence at
the first trial, and they supported the jury’s guilty verdict in that
trial on count 9 for dissuading A.C. from testifying. On appeal,
these calls are germane to Parker’s challenge to the trial court’s
admission of A.C.’s statements to law enforcement under the
forfeiture by wrongdoing hearsay exception.




                                 14
       Parker asked Burks to contact A.C. to find out what she
told the police. He wanted to know if A.C. had snitched on him.
He told Burks she could call his cell phone because A.C. probably
had it. Burks called while she was still on the phone with
Parker, and the call to Parker’s cell phone went to voicemail.
Parker told Burks to send A.C. a Facebook message, telling A.C.
the police lied to her, and she should not believe anything the
police told her. He also told Burks to lie to A.C. about their
relationship and tell A.C. he did not live with Burks. He
explained he had told A.C. he lived alone, and he wanted Burks
to confirm that, even though it was not true. He stated, “She
[A.C.] didn’t want to pay my pockets if . . . I was in a relationship.
So that’s what I told her.” He provided his Facebook user name
and password to Burks so she could contact A.C. from his
account. He instructed Burks to tell A.C., “you [sic] supposed to
be down for the crown and you ain’t down for the crown.” He also
told Burks to tell A.C. “to hold down the crown.”11 He instructed
Burks to deactivate his Facebook account after she contacted A.C.
      On June 6, 2016, three days after his arrest, Parker called
his mother from jail. He asked his mother to contact A.C. and
instruct A.C. to say that she never had sex for money on her
dates. He added, “Make sure when you say that just say that,
um, all she did was--what she did was just, uh, get massages.”
He told his mother A.C. was “the main person” and “the reason”
he was in jail.



      11 During her preliminary hearing testimony (summarized
below), which was admitted into evidence at trial, A.C. testified
that in the commercial sex industry “the crown” signifies “[h]e is
a pimp for me.”




                                 15
       On July 4, 2016, two days before A.C. gave her preliminary
hearing testimony, Parker again called Burks from jail. Burks
told him A.C. had been texting her, stating (1) that the detectives
informed her about what Parker was saying about her in his jail
calls (that A.C. was “nothing but a hoe, and [he] was making
money off her”); (2) that she was going to see Parker and Burks
in court and she would “have the last laugh”; and (3) that Parker
was not “going to know her baby.”
       Parker requested Burks make a three-way call to A.C., so
Parker could talk to her. Burks initially declined. Parker told
her, “If she [A.C.] goes to court, I’m fucked.” He added, “I can’t
afford this bitch to go to court.” Burks again declined. Parker
told her his life depended on it because he was facing 41 years in
prison, and their son would not have a father. He assured her
the three-way call could not be recorded. He explained: “I’m
going to have to sweet talk this bitch, whatever I have to tell this
bitch, to make her not go to court.” He repeatedly told Burks he
would tell A.C. whatever he had to tell her to make sure she did
not go to court, emphasizing, “I can’t have her go to court.” Burks
relented and made the three-way call to A.C.
       When A.C. got on the line, she accused Parker of “trying to
play [her], explaining she had heard a recording of a jail call and
knew Parker did not want her to go to court. She also told
Parker she had just now heard him tell Burks, “ ‘I’m going to do
anything, say anything to make her not go to court.’ ” Parker
confirmed he did not want her to go to court. A.C. said he did not
care “how [he] hurt [her].” She also told him she was “pregnant
with [his] baby.” Parker stated the detective was trying to play
them against each other and wanted him to testify against her so




                                16
she would go to jail.12 He asserted he “got [her] out of” it by
saying she was not involved in prostitution. She asked him why
he was “calling [her] phone non-stop,” saying they were “going to
be together.” He responded, “I’m going to tell you anything I
need to tell you for you not to go to court.” He told her to “be
strong” and not “let this white man [the detective] get in between
your head [sic].” He claimed he was going to tell her the truth to
make her not go to court because his life depended on it, and he
would not see his children again if she went to court. A.C. told
him people were calling and texting her, stating that Parker said
he was going to hurt her and the baby when he was released from
jail. Parker denied making such statements and told her he
“didn’t even know [she] was pregnant” (although he and Burks
had discussed A.C.’s pregnancy a month before this call). Before
the call ended, Parker implored her to stop believing “all of those
lies.”
       Later the same day, Parker called Burks again and begged
her to make another three-way call to A.C. Burks resisted, but
Parker told her he was “never going to see the light of day” if she
did not make the call. He added, “My life is over in two days, if I
don’t get through to this girl’s head.” He threatened to kill
himself that night if Burks did not comply. He told Burks that
A.C. was lying about the pregnancy, and he planned to lie to A.C.
and tell her whatever “ridiculous, crazy” things would keep her
from going to court. He claimed his heart was with Burks and he
was telling her (Burks) the truth. Burks made the call.13

      12   A.C. was not charged with any crime in this case.
      13 For her role in these three-way calls, Burks pleaded no
contest to a misdemeanor count of dissuading a witness from
testifying in violation of Penal Code section 136.1.




                                  17
       When A.C. got on the line, she told Parker she knew he was
telling her what she wanted to hear so he could get “out of [his]
situation.” He said he was lying to Burks and telling Burks what
he needed to tell her, so she would let him see his son when he
was released from jail. A.C. said she understood why he would do
that (lie to Burks so he could maintain a relationship with his
son). Parker told A.C. he wanted a future with her (A.C.). She
responded that she was not going to go to court. He told her he
did not care about that; he cared about his relationship with her.
He told her he would probably be released from jail by the time
their baby was due.
       A.C. reiterated that people were sending her messages,
saying that Parker was going to hurt her. He said those people
were lying to her. He also told her he knew the detective was
lying about what she said in her interviews because he (Parker)
never forced her to do anything, including getting tattoos. A.C.
assured him she told the detective Parker did not force her to get
the tattoos. She told Parker she wanted him to come home. She
said the detective was calling her more frequently. Parker told
her not to tell the detective anything.
       Thereafter, Detective Gore travelled to Las Vegas, picked
up A.C., and transported her to Los Angeles for her testimony at
Parker’s preliminary hearing on July 6, 2016 (two days after the
last jail call summarized above). A.C. later told Parker, during a
jail call Parker made to her after she gave her preliminary
hearing testimony (summarized below), that Detective Gore
“popped up at [her] house” at 3:00 a.m. on July 6, 2016, to take
her to the preliminary hearing.




                               18
       E.     A.C.’s testimony at preliminary hearing
       A.C. did not appear at trial (either the first or the second
trial that is at issue here). The prosecution read to the jury at
the second trial A.C.’s testimony from the preliminary hearing on
July 6, 2016.
       A.C. testified that she met Parker around March 2016, and
they began a boyfriend/girlfriend relationship. A couple weeks
later, she chose to move to Lancaster with him. She suspected he
was a pimp, and she told him she “wanted to go make some
money.” She had “already had two previous pimps,” so she “kind
of knew what he [Parker] was about.” When they arrived in
Lancaster, she asked him to take her to a motel, and she booked
the room.
       A.C. stated she gave Parker “most” of the money she made
as a prostitute, performing “sexual favors” for money. She “set
[her] own expectations” regarding how much money she wanted
to make per day. She posted her own ads on Backpage.com to
solicit customers. Parker did not help her post the ads. When
she met a customer outside the motel, either Parker drove her to
the meeting, or she drove herself in his Jaguar. She explained
the numerical text code she used to keep him apprised of the
progress of her dates, as described above. Parker provided her
physical protection if a customer was causing trouble.
       A.C. testified about the tattoos she received after she met
him—“his name and a crown.” To her, the crown signified that
“he was [her] king.” As set forth above, she acknowledged that in
her industry—commercial sex work—the crown meant: “He is a
pimp for me.” She stated that she “brought” the tattoo idea to
him; he did not ask her to get the tattoos.




                                19
       A.C. denied ever trying to leave Parker. She also denied
Parker ever asked her for her identification or Social Security
card. She testified she gave those items to Parker willingly
because she did not want to carry identification when she was on
dates. According to A.C., Parker told her to leave “plenty of
times,” but she “never wanted to leave.”
       A.C. acknowledged that Parker was “physical” with her
during the time she worked for him as a prostitute. When the
prosecutor asked her to be more specific regarding how Parker
was physical with her, A.C. responded: “I don’t want to go into
detail.” She acknowledged Parker had hit her in the face with an
open hand but denied he had ever hit her in the face with a
closed fist. She stated she was not injured when he hit her in the
face; she did not receive a black eye. She also denied that Parker
ever pulled her hair or threw out her shoulder.
       A.C. stated she was not “scared of” Parker. The prosecutor
asked her: “Are you worried that by testifying or telling the
truth, that the defendant [Parker] will get mad at you?” A.C.
responded: “No, because he really wasn’t in the wrong. I’m an
adult. I make my own decisions.” When the prosecutor asked
her if she was afraid of anything Parker might do to her because
of her testimony, she replied, “I don’t know.”
       A.C. recalled speaking to Detective Gore on the day of
Parker’s arrest, a month before this preliminary hearing, and she
acknowledged she told Gore that Parker had beat her, choked
her, and thrown her into a motel bathroom, breaking the toilet.
She testified that these statements to Gore were true. She also
told Gore that she was required to turn over to Parker all the
money she made from prostitution and that she was scared of
Parker “[i]n certain situations.” She confirmed during her




                               20
testimony that these were also true statements. She explained
that at the time of Parker’s arrest, her fear of Parker was based
on information Detective Gore and W.S. were telling her.
       A.C. denied telling Gore that Parker grabbed her hair and
choked her because she tried to leave. She asserted she was
always free to leave Parker and, on one occasion when she did
leave, she “came back by [her] choice.” She stated that although
Parker did beat her, choke her, and throw her into a motel
bathroom, it was not because she tried to leave. She also denied
telling Gore that Parker forced her to get the tattoo with his
name and the crown. She testified that at the time of the
preliminary hearing, she was not afraid of Parker, and she was
expecting a child with him.
       The prosecutor asked A.C. about the other girl she
mentioned to Detective Gore. A.C. said she did not know the girl
well and believed her name was Ruby. A.C. stated that on a date
not specified, she and Ruby went to a nail shop together, then to
get food with Parker, and then Parker and A.C. dropped off Ruby
at her room at the E-Z 8 Motel in Palmdale.
       On cross-examination, A.C. testified that at the time she
met Parker in March 2016, she had just stopped working for a
pimp. At that time, she did not typically engage in commercial
sex work in Las Vegas because she did not want her family to
learn about her prostitution. In the past, when her family
discovered she was working as a prostitute, they disowned her for
a time. Parker attended family events with her in Las Vegas as
her boyfriend. A.C. said she never considered Parker to be her
pimp. She always “considered him [her] boyfriend. Nothing less;
nothing more.” He never forced her to be a prostitute. She used
his telephone number in the ads she posted on Backpage.com for




                               21
commercial sex work. She chose to get the tattoos of his name
and the crown “to prove to him that [she] wanted to be there for
the long run.”
        Later in her testimony on cross-examination, A.C. qualified
the nature of her relationship with Parker, stating: “I wouldn’t
call it girlfriend, though, like. [¶] . . . [¶] I mean, it was
girlfriend, but it was like -- like, there was [sic] certain rules
behind it.” She explained that she could not go to Parker’s house,
based on an agreement between Parker and Burks. Parker did
not spend the night with her in the motel rooms or keep any
clothes or a toothbrush there, although she and he split the cost
of the rooms. He told her he lived in a two-story house, separate
from Burks.
        A.C. testified that the arguments and physical altercations
she had with Parker arose because she “didn’t want him around
any other girl.” She stated that when other “girls were around
and they were too close, [she] would purposely do things that
[she] knew would make him mad” (e.g., ignore him and not “try to
help to teach the girls the ropes”). Her arguments with Parker
were not related to her work as a prostitute, and she was free to
leave him at any time. She never called the police after one of
their physical altercations because she loved him. She would
threaten to call the police when he would walk out on her after
an altercation “to make him come back.”
        A.C. stated she gave Parker her identification and Social
Security card when she went on dates in case her customer
turned out to be an undercover officer. At the time of the traffic
stop and Parker’s detention, he had her identification and Social
Security card on his person because she gave it to him. She
explained, “that’s just what I do. I lose things very easily




                                22
especially when we’re going far distances.” On the occasions
when they broke up, during the couple months they were
together, Parker returned her identification and Social Security
card to her.
      On redirect examination, A.C. testified that Parker helped
her place ads for her commercial sex work on Backpage.com, by
taking photos of her and posting the photos on Backpage.com.
She identified an ad Parker placed for her and stated that the
phone number listed in the ad was hers. She acknowledged she
told Detective Gore that Parker posted an ad for her on
Backpage.com when they first arrived in Lancaster.
      On recross-examination, A.C. testified that it was her idea
to post the ads on Backpage.com, and some of the photos she used
in the ads were “[f]rom [her] previous pimp.” She explained she
did not know how to download pictures and place them in an ad,
so Parker did that for her.
      F.     Parker’s jail telephone call to A.C. after the
             preliminary hearing
      After A.C. testified at the preliminary hearing, Parker
called her from jail. At trial, the prosecutor played for the jury
the audio recording of the telephone call. The prosecutor also
provided a transcript of the call, which was admitted into
evidence and is included in the record on appeal.14



      14 Like the other jail calls summarized above, this call
supported the jury’s guilty verdict at the first trial on count 9 for
dissuading A.C. from testifying, and it pertains to our analysis
here of the forfeiture by wrongdoing hearsay exception under
which the trial court admitted A.C.’s statements to law
enforcement.




                                 23
       Parker told A.C. she did well during direct examination
and cross-examination at the preliminary hearing, but she “low-
key incriminate[d]” him during redirect examination. A.C.
disagreed, informing him that Detective Gore told her: “I don’t
know if you realize this, but you helped him [Parker] out a lot.”
Parker said his defense counsel told him A.C. was scared of him.
A.C. replied, “I still am.” She told Parker she did not know if she
wanted to see him when he got out of jail. He asked, “You think
I’m going to do something to you?” She responded, “You’ve told
me before.”
       A.C. accused Parker of lying about not living with Burks.
Parker denied he lived with Burks. They argued about the
nature of his relationship with Burks and W.S. (aka Ruby).
       A.C. indicated she was upset that Detective Gore appeared
at her residence at 3:00 a.m. to take her to the preliminary
hearing. Parker asserted he would be out of jail if she had not
testified, and that is why he told her previously not to testify.
A.C. stated there was other evidence, aside from her preliminary
hearing testimony, supporting the charges. Parker disputed this.
A.C. said they (presumably referring to Detective Gore) told her
Parker was found guilty on all charges. Parker explained to her
that he had not gone to trial yet, so he could not have been found
guilty.
       Parker told A.C. she was too easily influenced and scared
by “these white people.” He stated the police did not know
anything until she told them, and she did not have to tell them
anything. He complemented and criticized her for her
preliminary hearing testimony, stating: “And when you changed
it up on me you did a good job. You did a good job when you went
to court. You saved a lot of shit by you going to court that time.




                                24
But if you never came, I would have got out [sic]. They can’t find
me guilty on no charges if you’re not there. I got the right to
cross-examine my witnesses against me. And they used you
against me. That’s what I was trying to tell you.”
       A.C. said she would not go to court next time. Parker told
her: “They’re going to subpoena you. You’re going to trial if I go
to trial. If I decide to go to trial, you’re going to be there. And if
you don’t show up, then you really can go to jail. They gonna [sic]
send you to jail.” Parker indicated A.C. was in this situation (of
now having to testify against him before a jury) because she did
not listen to him, and she gave the police her grandmother’s
address in Las Vegas, “and they came and got” her for the
preliminary hearing. He said the “worst” that would have
happened if she refused to cooperate, “if they even caught” her, is
she could have spent a couple days in jail. He told her he would
never have testified in court against her, and he would not have
answered calls from the police, if she were in jail facing charges.
A.C. explained: “They were threatening to subpoena me.” Parker
responded:
       “Okay. Let me tell you what a subpoena is. Right? A
subpoena is when they send someone from the court and we say,
uh, we need you to appear in court. Right? And then if you don’t
appear--see this how [sic], this how it works. Somebody have to
[sic] come and see you in person and give you the letter. They
can’t say, oh, you’re subpoenaed to go to court and now you--if you
don’t come, you’re going to get in trouble. They got to [sic] give
you a paper in your hand face-to-face. If you’re not face-to-face
with anybody, they can’t do nothing [sic] to you. You feel me?
That means you got to get served. If you’re not served, you don’t
have to show up in court. They can even leave it with your




                                 25
grandma, but it don’t [sic] matter. They can leave it with your
mom. You still don’t have to show up because they didn’t give it
to you in your face hand-to-hand. You can’t get in trouble.”
       A.C. told Parker she was still “down for [him].” They
discussed the nature of their relationship. A.C. said things
between them “got bad,” and that is why she left with China
(presumably the woman who drove her to Union Station on the
occasion discussed above). Parker responded: “You left with
China because I let you go.” Parker said A.C. was too easily
influenced by other people, including China, Ruby, and “these
white people,” and that is why he did not “let people come
around” her.
       Returning to the preliminary hearing, Parker said: “The
whole point of you coming there and you’re supposed to testify is
[sic] to make me not look like a pimp--more like your boyfriend.”
They again debated the true nature of their relationship. A.C.
told him she would be with him when he got out of jail until he
“entertain[ed] the next bitch.” And he responded that he would
be with her until she “entertain[ed] everybody else and these
white people too.” Before the call ended, A.C. told Parker, “I love
you, daddy,” and he said he loved her too.15
      Detective Gore testified at trial that A.C. left the Lancaster
area immediately after the preliminary hearing and relocated to
another state because she “was afraid for her safety.” Gore’s last
contact with her was in or around October 2016, when she called
him and told him she was living in Georgia.




      15  Detective Gore testified at trial that pimps “commonly
. . . require the girls to call them dad or daddy.”




                                26
       The prosecution also introduced at trial electronic evidence,
including text and Facebook messages, which indicated
discussions between Parker and his prostitutes (A.C., W.S., and
another woman) regarding commercial sex work. These
discussions included the amounts to charge for sex acts,
information about dates, the posting of Backpage.com ads, and
showed use of the numerical text code system for monitoring
dates, described above.
III. Defense Case
       Parker testified at trial in the defense case. We need not
set forth the details of his testimony because it is not pertinent to
our resolution of the issues on appeal. He denied he was a pimp
and said he worked as a photographer, a computer repair person,
and a disc jockey. He stated A.C. was his girlfriend from March
16 to May 21, 2016. Thereafter, they were just friends. There
was no violence between them, and she was free to leave at any
time. During the course of their relationship, he learned from
social media that she was a prostitute. She did not work for him
as a prostitute, but she did work for him on occasion as a
photography assistant.
       Parker testified that he met W.S. through Facebook when
he advertised the sale of medical marijuana. They smoked
marijuana together. He knew she was a prostitute because she
asked him if he wanted a date, but she did not work for him as a
prostitute. He rented a room for her at a motel at her request
because she did not have identification, but she paid for the room.
       Parker denied that his text and Facebook messages related
to commercial sex work. He attributed some of the text messages
associated with his phone to others, stating he had cloned his
phone for A.C., and she and others used the cloned phone.




                                 27
IV.    Verdicts and Sentence
       The jury found Parker guilty of the retried counts (counts
1-4 & 8) and found the prior conviction allegation to be true as to
each count. The trial court sentenced Parker to 34 years and
eight months in prison: on count 8 for human trafficking a minor
(W.S.) for commercial sex, the upper term of 12 years, doubled to
24 years for the prior strike conviction; on count 1 for human
trafficking A.C., two years and eight months (one-third the
middle term), doubled to five years and four months; on count 4
for failure to register as a sex offender, eight months (one-third
the middle term), doubled to one year and four months; and on
count 9 for dissuading a witness from testifying (the guilty
verdict in the first trial), the middle term of two years, doubled to
four years. The trial court imposed and stayed sentence on
counts 2 and 3 for pimping.
       In this appeal, Parker challenges his convictions on count 1
for human trafficking A.C., on count 2 for pimping A.C., and on
count 8 for human trafficking a minor (W.S.) for commercial sex,
based on the contentions discussed below.
                             DISCUSSION
I.     Admission of A.C.’s Preliminary Hearing Testimony
       Parker contends the trial court erred in admitting A.C.’s
preliminary hearing testimony at the second trial because the
prosecution failed to demonstrate due diligence in attempting to
secure A.C.’s attendance at the second trial. He argues we must
reverse count 1 for human trafficking A.C. and count 2 for
pimping A.C. based on this claim of error.
       We note that the trial court found A.C. to be unavailable as
a witness at Parker’s first trial as well.




                                 28
       A.    Proceedings below
       On November 20, 2016, during jury selection before the
second trial, the trial court held a hearing to evaluate the
prosecution’s diligence in attempting to secure A.C.’s appearance
at trial. Krist Mason, a senior investigator at the Los Angeles
District Attorney’s Office Bureau of Investigations, testified as
follows.
       On April 30, 2019, the prosecutor requested Mason locate
A.C. and personally serve her with a subpoena for the second
trial. Each time the trial date was continued, the prosecutor
notified Mason, and Mason stopped her efforts to locate A.C., so
as not to tip off A.C. and give her time to disappear before trial.
Detective Gore had told Mason that A.C. had become
uncooperative. Mason began a sustained effort to locate A.C. on
October 7, 2019, a month and a half before this due diligence
hearing.
       Mason prepared a “workup” on A.C., using the name and
date of birth that appeared on the trial subpoena she received
from the prosecutor. She also reviewed the police reports in this
case. To complete her workup, she conducted research using
multiple law enforcement resources and databases. She found
A.C.’s Social Security number and various aliases (three different
spellings of her first name) and used this information to search
for A.C. She checked hospitals in Los Angeles and Las Vegas.
       Nothing in Mason’s investigation indicated A.C. was in
California; everything indicated A.C. was living in Las Vegas.
Mason found an address for A.C. on Flower Circle in Las Vegas,
but her research revealed that A.C. stopped using that address in
June 2019, several months before this hearing.




                                29
      Mason discovered that A.C.’s family members were “active
on Facebook.” A.C., however, had not been active on Facebook for
a couple years. Mason viewed family Facebook posts, showing
recent photos of A.C. with her grandmother. Mason determined
that A.C.’s grandmother relocated from Las Vegas to Georgia
about five weeks before this due diligence hearing. Based on her
investigation, Mason believed that A.C. lived with her
grandmother in Las Vegas prior to her grandmother’s relocation
to Georgia.
      Around the same time A.C.’s grandmother moved to
Georgia, utilities were turned on in an apartment on Maule
Avenue in Las Vegas in A.C.’s name. Mason verified with the
postal service that both A.C. and her mother received mail at this
Maule Avenue apartment, and she assumed they lived there
together. Mason was unable locate a work address for A.C. or her
mother or determine A.C.’s father’s name.
      Mason contacted investigators at a district attorney’s office
in Las Vegas and asked them to do a “door knock” at all
addresses Mason found for A.C. in Las Vegas. The Las Vegas
investigators went to multiple addresses, including the Flower
Circle address, and reported back to Mason. They told her that
at the Flower Circle apartment, the neighbors said they did not
recognize A.C.’s photo; the building management reported that
A.C. was not on the apartment lease and did not live there; and
the occupant of the apartment, who had been living there for a
while, reportedly did not recognize A.C.’s name.
      According to Mason, the Las Vegas Police Department sent
someone to do a door knock at the Maule Avenue apartment, and




                                30
the officer reported back to the district attorney’s office.16 Mason
learned that a woman answered the door at the Maule Avenue
apartment and stated that A.C. did not live there. Mason
assumed this woman was A.C.’s mother and believed the woman
was lying about A.C. not living there. Mason did not have more
specific information about what the officer did at the door knock
(e.g., whether the officer showed A.C.’s photo to neighbors). On a
scale of 1 to 10, Mason’s confidence level that A.C. lived at the
apartment on Maule Avenue was a 10, based on the utilities
being in A.C.’s name and A.C. and her mother receiving mail
there.
       Mason stated she was not authorized to conduct
surveillance outside the Maule Avenue apartment in Las Vegas.
She explained that sometimes out-of-state investigators would
conduct such surveillance for the Los Angeles District Attorney’s
Office as a courtesy. She informed the prosecutor that she
believed the Las Vegas authorities would locate A.C. if they
conducted such surveillance. Mason understood that the
prosecutor was going to discuss the issue of surveillance with her
contact in the Clark County District Attorney’s Office in Las
Vegas. Mason did not know if such surveillance occurred.
       Mason located two telephone numbers associated with A.C.
Between April and October 2019, Mason sent two texts and two
voicemail messages to each number but did not receive a
response from A.C. Mason also sent several email and voicemail
messages to A.C.’s mother and received no response. Two days
before this due diligence hearing, Mason left a voicemail message

      16It is not clear from Mason’s testimony whether the Las
Vegas Police Department officer reported back to the district
attorney’s office in Las Vegas or Los Angeles.




                                31
on a telephone number associated with A.C.’s grandmother and
did not receive a response. Mason did not ask authorities in
Georgia to do a door knock at the grandmother’s house because
all information Mason found indicated A.C. was living in Las
Vegas.
       After Mason testified, the prosecutor informed the trial
court: “I filed this morning a declaration indicating the steps
that I took to file the appropriate paperwork here in Los Angeles
County and what I did in terms of coordinating with Las Vegas
for that paperwork to be filed. There also is a declaration from
the investigator with the Clark County District Attorney’s Office
indicating the steps that he took to locate [A.C.] and have her
appear in court in Las Vegas to then be ordered to Los Angeles.
[¶] I’d just note that this particular investigator went to all of the
addresses identified by Ms. Mason including that Maule address,
spoke to the manager and showed pictures of [A.C.] around the
property, and all indications were that she did not live there and
had not been seen recently. Because there was no confirmed
lease for her in Las Vegas, the Las Vegas D.A.’s Office told me
that the order to show cause hearing needed to be taken off
calendar because there was not a witness to bring into court.”
The trial court marked these documents as Court’s Exhibit 1 and
considered the documents in evaluating the prosecution’s
diligence in attempting to secure A.C.’s appearance at trial, with
no objection to the documents from Parker.
       We have reviewed Court’s Exhibit 1. The declaration from
the investigator from the Clark County District Attorney’s Office
states, in pertinent part, that on October 30, 2019, he went to the
Maule Avenue apartment. The apartment manager informed
him that no one with a surname relevant to this case was on the




                                 32
lease for the apartment. No one at the apartment building
recognized A.C. as someone who had been on the property, based
on the photo the investigator showed.
       Defense counsel argued the prosecution did not show due
diligence in attempting to secure A.C.’s attendance at trial
because (1) the prosecution did not attempt to contact A.C. or her
family members through the U.S. Postal Service and (2) no
surveillance was conducted at the Maule Avenue apartment
where Mason believed A.C. was living. The prosecution argued
its efforts satisfied the due diligence standard.
       The trial court ruled: “Having heard the arguments of both
sides, the court feels there’s more than sufficient evidence this
witness is unavailable pursuant to [section] 240 of the Evidence
Code. As the D.A. points out, they don’t have to go to
extraordinary means or all means, but they have to show due
diligence, and that is a standard evaluated by this court. [¶] I
find in reviewing the People’s -- Court’s Exhibit 1, the efforts
[the] People made, they went through the court process. They
went through law enforcement, D.A.’s office, investigators in
Vegas. They used this -- the local investigator. They have
searched numerous databases, and I think it’s probably a fair
assessment to say that she [A.C.] is evading service based on the
facts and circumstances of this case in light of the fact that the
defendant has already been convicted of [a Penal Code section]
136[.1] [violation for dissuading a witness] as to her, and she is
most likely either in Vegas -- most likely if not in Vegas[,]
temporarily knowing this case is pending[,] maybe in Georgia.
We don’t know. [¶] But I think the People have gone above and
beyond what is necessary, and I do think it supports the court
making a finding of unavailability.”




                               33
       B.     Applicable law and analysis
       “A criminal defendant has a state and federal
constitutional right to confront witnesses, but the right is not
absolute. If a witness is unavailable at trial and has given
testimony at a previous court proceeding against the same
defendant at which the defendant had an opportunity to cross-
examine the witness, the previous testimony may be admitted at
trial. In a criminal case, the prosecution bears the burden of
showing the witness is unavailable and, additionally, that it
made a ‘good-faith effort’ [citation] or, equivalently, exercised
reasonable or due diligence to obtain the witness’s presence at
trial.” (People v. Sánchez (2016) 63 Cal.4th 411, 440 (Sánchez).)
       This exception to the confrontation requirement is codified
in the Evidence Code.17 (People v. Herrera (2010) 49 Cal.4th 613,
621.) Under section 1291, “former testimony is not made
inadmissible by the hearsay rule if the declarant is unavailable
as a witness” and the “party against whom the former testimony
is offered was a party to the action or proceeding in which the
testimony was given and had the right and opportunity to cross-
examine the declarant with an interest and motive similar to that
which he has at the hearing.” (§ 1291, subd. (a)(2).) A person is
“unavailable as a witness” when he or she is “[a]bsent from the
hearing and the proponent of his or her statement has exercised
reasonable diligence but has been unable to procure his or
attendance by the court’s process.” (§ 240, subd. (a)(5).)
       “ ‘[T]he term “due diligence” is “incapable of a mechanical
definition,” but it “connotes persevering application, untiring


        17   Undesignated statutory references are to the Evidence
Code.




                                   34
efforts in good earnest, efforts of a substantial character.” ’
[Citation.] Relevant considerations include the timeliness of the
search, the importance of the witness’s testimony, and whether
leads were competently explored. [Citation.] The reviewing court
defers to the trial court’s determination of the historical facts if
supported by substantial evidence, but it reviews the trial court’s
ultimate finding of due diligence independently, not
deferentially.” (Sánchez, supra, 63 Cal.4th at p. 440.)
       Here, the prosecution conducted a timely and thorough
search for A.C. All information discovered during the search
indicated A.C. was living in Las Vegas. The prosecution
cooperatively and appropriately worked with law enforcement in
Las Vegas to follow up on all leads regarding A.C.’s whereabouts.
Based on the information gleaned during the door knocks, Las
Vegas law enforcement indicated it did not believe A.C. would be
found at any of the known addresses. Mason left messages for
A.C., her mother, and her grandmother, but no one returned her
calls, texts, or emails.
       Parker argues the prosecution did not make a good faith
effort or exercise reasonable diligence in attempting to secure
A.C.’s attendance at trial because the prosecution failed to
conduct surveillance outside the Maule Avenue apartment. The
Los Angeles County District Attorney’s Office was not authorized
to conduct surveillance in Las Vegas, as Investigator Mason
acknowledged during her testimony. While Mason expressed her
belief that A.C. could have been found through such surveillance,
she acknowledged she did not know the extent of the efforts law
enforcement made to find A.C. at the Maule Avenue apartment.
For example, she did not know that an investigator from the
Clark County District Attorney’s Office, who provided a




                                35
declaration, spoke to management at the Maule Avenue
apartment building and showed A.C.’s photo. That investigator
learned no information indicating A.C. had been on the property.
Neither A.C. nor her mother signed the lease. The fact A.C.
received mail at the Maule Avenue apartment and had the
utilities in her name does not mean she lived there. Evidence
presented at trial demonstrated that A.C. maintained a residence
in Las Vegas and received mail there while she was living in
California and planning a future here with Parker. To the extent
the prosecution did not ask Las Vegas law enforcement to
conduct surveillance, we conclude this was reasonable in light of
the circumstances as conveyed to the prosecution by Las Vegas
law enforcement.
       Parker also argues it was unreasonable for Investigator
Mason to alert A.C. that the prosecution was looking for her,
knowing she had become uncooperative, by sending her texts and
voicemail messages. We disagree. A.C. was out of state, and the
prosecution had no viable means of keeping tabs on her. Because
the prosecution was not in contact with A.C. and had not
confirmed where she lived, telephone numbers and email
addresses were the most reliable contact information the
prosecution had. It would have been unreasonable for Mason to
forgo these leads. Mason testified that she only conducted her
search for A.C. using these methods when there was a looming
trial date. Whenever the trial date was continued, she suspended
her search, so she would not alert A.C. too far in advance and
give her time to disappear.
       “A court cannot ‘properly impose upon the People an
obligation to keep “periodic tabs” on every material witness in a
criminal case, for the administrative burdens of doing so would




                               36
be prohibitive. Moreover, it is unclear what effective and
reasonable controls the People could impose upon a witness who
plans to leave the state, or simply “disappear” long before a trial
date is set.’ ” (People v. Diaz (2002) 95 Cal.App.4th 695, 706.)
“ ‘The law requires only reasonable efforts, not prescient
perfection’ ” by the prosecution. (Ibid.) Here, the prosecution
made good faith efforts and exercised reasonable diligence in
attempting to secure A.C.’s appearance at trial. The court did not
err in declaring her unavailable and admitting her preliminary
hearing testimony.
II.    Admission of A.C.’s Statements to Law Enforcement
       Parker contends the trial court erred in admitting into
evidence at the second trial A.C.’s statements to law enforcement
because no hearsay exception allowed the jury to consider the
statements for their truth. Parker never had an opportunity to
cross-examine A.C. regarding her statements to law enforcement
because the prosecution did not introduce the statements at the
preliminary hearing. He argues we must reverse count 1 for
human trafficking A.C. and count 2 for pimping A.C. based on
this claim of error.
       As set forth above, one of the hearsay exceptions on which
the trial court admitted A.C.’s statements to law enforcement is
the doctrine of forfeiture by wrongdoing. This doctrine “allows
admission of unconfronted testimonial statements ‘where the
defendant ha[s] engaged in wrongful conduct designed to prevent
a witness’s testimony.’ ” (People v. Reneaux (2020) 50
Cal.App.5th 852, 865 (Reneaux); see also Crawford v. Washington
(2004) 541 U.S. 36, 62 [“the rule of forfeiture by wrongdoing
(which we accept) extinguishes confrontation claims on
essentially equitable grounds”].)




                                37
       To admit evidence under the doctrine of forfeiture by
wrongdoing, the trial court must find “by a preponderance of the
evidence that the defendant by a wrongful act made the witness
unavailable with the intent of preventing the witness from
testifying. [Citation.] The goal of the doctrine was to remove the
‘otherwise powerful incentive for defendants to intimidate, bribe,
and kill the witnesses against them—in other words, it is
grounded in “the ability of the courts to protect the integrity of
their proceedings.” ’ ” (People v. Kerley (2018) 23 Cal.App.5th
513, 549-550, citing Giles v. California (2008) 554 U.S. 353, 358-
368, 374.)
       In 2010, the California Legislature codified the doctrine of
forfeiture by wrongdoing in section 1390 (Stats. 2010, ch. 537,
§ 2), providing: “Evidence of a statement is not made
inadmissible by the hearsay rule if the statement is offered
against a party that has engaged, or aided and abetted, in the
wrongdoing that was intended to, and did, procure the
unavailability of the declarant as a witness.” (§ 1390, subd. (a).)
       “The underlying factual issues to be resolved by the trial
court in applying the forfeiture by wrongdoing doctrine include:
(1) whether by his wrongful conduct the defendant caused a
witness to be unavailable to testify; and (2) whether the
defendant intended to cause the witness to be unavailable.”
(Reneaux, supra, 50 Cal.App.5th at p. 865.) “Whether a
defendant’s conduct constitutes ‘wrongdoing’ depends not
necessarily on its character, but on the defendant’s intent and
whether his actions caused the witness not to appear.” (Id. at p.
868.) “This standard of wrongdoing is broad. The defendant’s
affirmative act need not be criminal or even threatening. Rather,
the action becomes ‘wrongdoing’ because the defendant acted




                                38
with the intent to interfere with the court’s truth-finding function
and his action caused the witness not to appear.” (Id. at p. 870.)
       In reviewing the trial court’s decision to admit evidence
under the doctrine of forfeiture by wrongdoing, we “evaluate
whether there is sufficient evidence from which the trial court
could make its finding[s] on a preponderance [of the evidence]
standard.” (People v. Merchant (2019) 40 Cal.App.5th 1179, 1186
(Merchant).) “Although we apply a substantial evidence standard
of review to the trial court’s factual finding[s], ‘[w]e review for
abuse of discretion the ultimate decision whether to admit the
evidence.’ ” (People v. Quintanilla (2020) 45 Cal.App.5th 1039,
1050.)
       We conclude substantial evidence supports the trial court’s
implied findings that Parker intended to cause A.C. to be
unavailable at trial and, by his wrongful conduct (i.e., interfering
with the court’s process and dissuading a witness), did cause A.C.
to be unavailable at trial. In the call Parker made to A.C. after
the preliminary hearing,18 he told her the only reason he was still
in jail was because she testified at the preliminary hearing. She
told him she did not want to testify, but Detective Gore “popped
up” at her house at 3:00 a.m. to take her to the preliminary
hearing. Parker faulted her for giving Detective Gore her
address. A.C. did not seem to understand there would be a future
trial at which witnesses would testify against Parker. She
indicated she believed Parker had already been found guilty of all
charges. Parker disabused her of this notion. A.C. told him she
would not testify against him at trial. Parker explained to her in


      18Parker does not challenge the trial court’s admission into
evidence of any of the calls he made from jail.




                                39
detail that if the prosecution could not locate her and did not
personally serve her with a subpoena, she did not have to come to
court and she would not get in trouble. A.C. told Parker she
loved him, was “down for” him, and wanted to be with him when
he was released from jail. Parker indicated he would be with her
unless she continued to “entertain . . . these white people,”
meaning cooperate with law enforcement in this case. A.C.
admitted to Parker that she was afraid of him based on the
threats he had made to her in the past. She also indicated to
Parker during the prior calls that she had received messages
from numerous people, telling her Parker planned to hurt her
and their baby when he was released from jail because he
believed it was her fault he was in custody.
       A.C. relocated to another state after this last call with
Parker because she feared for her safety, and she stopped
cooperating with the prosecution. Substantial evidence
presented at the due diligence hearing (held the same day the
trial court admitted these statements) indicates A.C. knew the
prosecution was looking for her (through texts and voicemail
messages to her and her family), and she was evading service of a
trial subpoena. For example, Inspector Mason testified at the
due diligence hearing that she was confident she reached A.C.’s
grandmother’s phone because A.C.’s grandmother identified
herself on the voicemail.
       The trial court did not abuse its discretion in admitting
A.C.’s statements to law enforcement under the doctrine of
forfeiture by wrongdoing. In sum, Parker told Burks he would
tell A.C. whatever he had to tell her to ensure she did not testify
against him. After the preliminary hearing, Parker instructed
A.C. on how to avoid being served with a subpoena for her




                                40
testimony. She was expecting his child, and he manipulated her
by indicating he would end his relationship with her if she
continued to cooperate with law enforcement. The evidence also
demonstrates he encouraged others to contact her to threaten her
and dissuade her from testifying. Substantial evidence
demonstrates that Parker’s wrongful tactics worked—A.C.
stopped cooperating with law enforcement—and Parker will not
now be heard to complain that evidence should be excluded
because he did not have an opportunity to cross-examine A.C.
regarding such evidence, after he did whatever he had to do and
said whatever he had to say to keep her out of court.
       We are not persuaded by Parker’s arguments regarding the
limited number of jail calls and the length of time between the
last call and the second trial. Substantial evidence shows Parker
wanted A.C. to disappear from law enforcement’s reach, and he
figured out what to say to her to cause that to happen. We have
no cause to disturb the trial court’s ruling.
       Because we conclude the trial court properly admitted
A.C.’s statements to law enforcement under the forfeiture by
wrongdoing doctrine, we need not address the other hearsay
exceptions under which the prosecution argued the statements
could be admitted.
III. Sua Sponte Duty to Instruct on False Imprisonment
       Parker contends misdemeanor false imprisonment (Pen.
Code, § 236) is a lesser included offense of human trafficking
under Penal Code section 236.1, subdivision (a), and the trial
court erred in not instructing the jury sua sponte on
misdemeanor false imprisonment. He argues we must reverse
count 1 for human trafficking A.C. based on this claim of error.




                               41
       Penal Code section 236.1, subdivision (a)—the human
trafficking offense for which Parker was convicted—provides: “A
person who deprives or violates the personal liberty of another
with the intent to obtain forced labor or services, is guilty of
human trafficking . . . .” Misdemeanor false imprisonment—the
offense for which Parker now claims the trial court should have
instructed the jury—is defined as “the unlawful violation of the
personal liberty of another.” (Pen. Code, § 236.)
       “ ‘Under California law, a lesser offense is necessarily
included in a greater offense if either the statutory elements of
the greater offense, or the facts actually alleged in the accusatory
pleading, include all the elements of the lesser offense, such that
the greater cannot be committed without also committing the
lesser.’ [Citation.]” (People v. Breverman (1998) 19 Cal.4th 142,
154, fn. 5.) A trial court errs if it fails to instruct “on all theories
of a lesser included offense which find substantial support in the
evidence. On the other hand, the court is not obliged to instruct
on theories that have no such evidentiary support.” (Id. at p.
162.) “[T]he existence of ‘any evidence, no matter how weak’ will
not justify instructions on a lesser included offense, but such
instructions are required whenever evidence that the defendant
is guilty only of the lesser offense is ‘substantial enough to merit
consideration’ by the jury. [Citations.] ‘Substantial evidence’ in
this context is ‘ “evidence from which a jury composed of
reasonable [persons] could . . . conclude[]” ’ that the lesser offense,
but not the greater, was committed.” (Ibid.) “In deciding
whether there is substantial evidence of a lesser offense, courts
should not evaluate the credibility of witnesses, a task for the
jury.” (Ibid.) We apply a de novo standard of review in
determining whether a trial court erred in not instructing the




                                  42
jury on an asserted lesser included offense. (People v. Cole (2004)
33 Cal.4th 1158, 1218.)
       The Attorney General disputes misdemeanor false
imprisonment is a lesser included offense of human trafficking
under Penal Code section 236.1, subdivision (a) and points out
there are no published California decisions on this issue. We also
have found no published decisions resolving this issue. However,
we need not decide the issue. There is insufficient evidence in
the record demonstrating Parker only committed misdemeanor
false imprisonment and not the human trafficking of A.C.
       The evidence presented at trial established either (1)
Parker was A.C.’s pimp, who took her identification, Social
Security card, money, and phone, and beat her and threatened
her so she would continue to work for him as a prostitute; or (2)
Parker did not force A.C. to work as a prostitute, he held her
identification and Social Security card because she asked him to,
and she was always free to leave. If the jury credited the
evidence most favorable to Parker, he would not be convicted of
either human trafficking A.C. or false imprisonment. Because
there was no substantial evidence that Parker was guilty of
misdemeanor false imprisonment, but not human trafficking
A.C., the trial court did not err in not instructing the jury sua
sponte on misdemeanor false imprisonment.
IV. Admission of Evidence of W.S.’s Age
       A.    W.S.’s testimony
       Parker contends the trial court erred in admitting trial
testimony from W.S. and Detective Gore regarding W.S.’s age
because the testimony lacked foundation. He argues we must
reverse count 8 for human trafficking a minor (W.S.) for
commercial sex based on this claim of error.




                                43
       W.S. testified that she was 19 years at the time of trial, she
was born in January 2000, and she was 16 years old at the time
she worked for Parker as a prostitute. Parker objected to this
testimony on lack of foundation grounds.
       On appeal, Parker argues W.S.’s testimony regarding her
own age “lacked any foundational showing her testimony was
based on her own perception of the event of her birth.” He cites
People v. Montalvo (1971) 4 Cal.3d 328 (Montalvo) in support of
this proposition, but his reliance on this case is misplaced.
There, the defendant was convicted of the offense of furnishing a
narcotic to a minor by a person 21 years of age or older, but the
record included no “evidence or even mention of defendant’s age.”
(Id. at p. 332.) The Attorney General argued “the burden of
raising the issue of defendant’s age may properly be placed upon
defendant under the rule of necessity and convenience,” but the
Supreme Court disagreed and reversed the conviction. (Id. at pp.
332, 334.)
       The Court explained: “The defendant may not necessarily
have any substantially greater ability to establish his age than
does the prosecution. A defendant’s precise age is not a matter
within his personal knowledge but something he must have
learned either from family sources or public or church records. In
this age of documented existence there is little doubt that
ordinarily the prosecution may be able to secure evidence of the
defendant’s age. Moreover, in those rare cases where there is no
evidence of the defendant’s precise age except his own belief as to
what it is, the defendant might be as hard pressed as the
prosecution to verify it. If minority be deemed a defense, a
defendant in such a case would be at the mercy of the jury’s
power to disbelieve his testimony even though it be the only




                                 44
available evidence of age. We conclude that a case for the
application of the rule of necessity and convenience here has not
been made out.” (Montalvo, supra, 4 Cal.3d at pp. 334-335.)
      Here, there is evidence of W.S.’s age in the record—her
testimony. The Supreme Court did not hold in Montalvo that a
person’s testimony regarding his or her age is inadmissible.
Instead, the Court stated there is a danger to the proponent of
such testimony that the jury will not believe it. Parker cites no
authority indicating a trial court abuses its discretion when it
allows a witness to testify to his or her own age. As Montalvo
points out, the credibility of that testimony, like any other
testimony, is a question for the jury.19
      B.     Detective Gore’s testimony
      Parker objected on lack of foundation grounds when
detective Gore testified (1) that he confirmed W.S. was a minor
during his January 11, 2017 interview with her; (2) that he
learned during his investigation that W.S. was a minor; and (3)
that W.S. was 16 years old during the events at issue in this case.
      We need not evaluate the merits of this claim of error
because, even assuming there was error, it is not reasonably
probable Parker would have a obtained a more favorable result
on count 8 if the trial court excluded Detective Gore’s testimony


      19 Nor does Parker cite any authority supporting his
argument that a person’s testimony about his or her own age is
inadmissible under section 702, subdivision (a), which provides:
“Subject to Section 801, the testimony of a witness concerning a
particular matter is inadmissible unless he has personal
knowledge of the matter. Against the objection of a party, such
personal knowledge must be shown before the witness may
testify concerning the matter.”




                                45
regarding W.S.’s age. (People v. Watson (1956) 46 Cal.2d 818,
836.) In light of W.S.’s testimony regarding her history of
placements in juvenile facilities, we have no reason to believe the
jury doubted the credibility of her testimony regarding her own
age.
                           DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED




                                                 CHANEY, J.

We concur:



             BENDIX, Acting P. J.



             FEDERMAN, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                46